Citation Nr: 1826816	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-21 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a heart disorder.  

3.  Entitlement to service connection for lumbar spondylosis.  


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel









INTRODUCTION

The Veteran had active service from June 1968 to June 1970, including in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the September 2009, September 2013 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran's claims were remanded in June 2017 for additional development.  The claims file has since been returned to the Board.  



FINDINGS OF FACT

1.  The Veteran does not have a low back disorder, diagnosed as lumbar spondylosis and degenerative arthritis, which manifested in service, or which is otherwise etiologically related to service.

2.  The Veteran's has not had a lumbar spine strain or sprain back during any time from contemporaneous to when he filed his claim to the present.   

3.  The Veteran has not had a heart disorder during any time from contemporaneous to when he filed his claim to the present.

4.  The Veteran does not have a bilateral hearing loss as defined by VA regulations.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have not been met. 38 U.S.C. §§ 1101, 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017). 

2.  The criteria for service connection for a heart disability have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria for a grant of service connection for bilateral hearing loss are not met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159, 3.326 (2017).

Pursuant to the June 2017 Board remand, the Veteran's updated VA treatment records were retrieved and associated with his claims file. In addition, the Veteran's claims file was referred to a VA medical professional for a clarifying addendum opinion concerning the nature and etiology of his claimed heart disorder.  This medical opinion was issued in July 2017 and report of the opinion has been associated with the claims file.  Based on a review of the record, the Board finds that the AOJ has substantially complied with the remand orders, and no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303 (a) (2017). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, to include arthritis, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2017).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C. §§ 1111, 1132 (2012); 38 C.F.R. § 3.304(b) (2017).  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C. § 1153 (2012); 38 C.F.R. §§ 3.304, 3.306(b) (2017).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2017).  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Low Back Disorder

The Veteran contends that his current low back disorder is related to injuries that occurred during his military service.  Specifically, the Veteran contends that his lumbar spine disability was incurred and/or aggravated as a result of jumping out of airplanes and helicopters while carrying various types of weaponry, ammunition and backpacks around his body.  The Veteran's DD 214 reflects that his military occupational specialty (MOS) was that of Light Weapons Infantryman, and that he received the Combat Infantryman's Badge (CIB) and the Purple Heart in service.  

Turning to the first element of service connection, the existence of a present disability, the evidence of record confirms the Veteran has been diagnosed with a low back disorder.  An August 2013 magnetic resonance imaging (MRI) of the lumbar spine reflects an impression of lumbar spondylosis without significant canal stenosis.  An August 2013 x-ray of the lumbar spine reflects an impression of minimal degenerative changes at the mid and lower part of the thoracic spine.  The Veteran was also afforded a VA examination in connection to his low back claim in July 2017, and based on the evaluation of the Veteran, the VA examiner diagnosed him with having degenerative arthritis of the spine and herniated nucleus pulposes (HNP).  

In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  See 38 U.S.C. § 1154 (b); 38 C.F.R. § 3.304 (d).  In this case, the Veteran engaged in combat with the enemy so VA accepts his statements as fact with regard to what injury he experienced during service.

Review of the service treatment records reflects that clinical evaluation of the spine was shown to be normal at the February 1968 pre-induction examination, and the Veteran was deemed qualified for induction.  In a June 1968 letter, the Veteran's private physician, E.J., M.D., noted that he had medically attended to the Veteran since early June 1968.  Dr. J. noted that he was involved in an automobile accident in April 1968, and since then he had experienced intermittent pain in his neck and back that has been aggravated by physical activity such as standing for long periods, stooping, and bending.  A June 1968 clinical report also reflects that the Veteran was involved in a motor vehicle accident (MVA) in April 1968.  The in-service clinician noted that the Veteran's car was thrown into the car in front of him, and although the Veteran was not thrown out of his vehicle or rendered unconscious, he did develop pain in his neck and lower back which had been ongoing.  An x-ray of the lumbosacral spine was shown to be negative for any abnormalities.  Based on his evaluation of the Veteran, as well as his review of the diagnostic test findings, the in-service clinician diagnosed the Veteran with having cervical and lumbar strain or sprain.  However, he determined there to be no functional disability on examination and that the Veteran was deemed fit for duty.    

The Board finds that the June 1968 clinical report is part of the examination report pursuant to the Veteran's enlistment into service.  Hence, his lumbar spine strain/sprain was noted at entrance into service on an examination report.  

Turning to the service treatment records, the Board notes that the remainder of these records is absent any complaints of, or treatment for, low back symptoms until March 1970, when the Veteran presented at the medical dispensary with complaints of back pain that had been ongoing for a while.  The treatment provider referred the Veteran to a physician for further evaluation.  It appears that the additional evaluation focused on the Veteran's cervical spine condition.  A March 1970 x-ray of the cervical spine was negative for any significant abnormalities.  At the June 1970 separation examination, the clinical evaluation of the spine was shown to be normal.  However, the Veteran did report a history of recurrent back pain and in the Physician's Summary and Elaboration of all Pertinent Data section, the in-service clinician appears to have written that the Veteran had had a lumbo-sacral sprain.  

The Veteran's post-service treatment records reflect that he was seen at St. Joseph Hospital in January 1996 with complaints of low back pain that had progressively worsened over the past two weeks.  A computed tomography (CT) scan of the lumbar spine revealed some degenerative changes at L4-5 and L5-S1 with no evidence of disc herniation or spinal stenosis.  Report of the lumbar spine MRI reflected an impression of focal central disc herniation at L5-S1 and "far lateral disc bulge moderate in degree L3-4 to the left."  The Veteran was seen by his physician E.M., M.D., in March 1996, at which time, it was noted that he was doing well post-surgery for a lumbar disk.  Follow up treatment records dated in July 1996 reflected that the Veteran was doing well and the mobility in his back had returned to normal.  He was seen again in March 1998, during which time, he reported painful flare-ups of back pain with residual discomfort that had since subsided.  

VA treatment records dated in December 2012 reflect that the Veteran presented at the VA medical center (VAMC) with complaints of chronic low back pain that had been ongoing for the past several years.  During a January 2013 VA outpatient visit, the Veteran reported that he had undergone lumbar spine surgery in 1996 for left lumbar radicular symptoms attributed to his herniated nucleus pulposes.  He described excellent pain relief in his left lower extremity following the surgery and stated that he was given limitations on rigorous physical activity.  He presented with a 2-3 year history of "feeling crooked" and stated that his symptoms are worse when he initially gets up in the morning and with activities that 'jolt' his left lower extremity.  

The Veteran was afforded a VA examination in connection to his lumbar spine disorder in July 2017, at which time, he provided his military and medical history and reported a history of chronic low back pain of several years duration.  Based on his discussion with, as well as his evaluation of, the Veteran, the VA examiner diagnosed the Veteran with having degenerative arthritis of the spine, and herniated nucleus pulposes, and determined that his current low back disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In reaching this determination, the examiner acknowledged that the Veteran was involved in a MVA in April 1968 prior to his enlistment in service.  The examiner also took note of the DD 214 which reflected the Veteran's receipt of the Combat Infantryman's Badge and Purple Heart as a result of participation in combat in service.  In addition, the examiner took into consideration the Veteran's contentions that his lumbar spine was aggravated due to jumping out of airplanes with backpacks.  In his rationale, the VA examiner noted that the Veteran reported chronic low back pain of several years duration, and that he had a history of HNP with surgery in 1995 with no sequelae.  According to the examiner, the Veteran had no history of back problems prior to 1995, and he had experienced no back problems since until several years ago.  According to the examiner, the Veteran had very mild degeneration that is typical for age, and his current back problems are due to age related degeneration.  

Based on a review of the evidence, the Board concludes that the Veteran does not have a current lumbar strain/sprain and therefore service connection for that disability is not warranted because the first element of service connection is not met.  

The Board also concludes that the Veteran's current low back disability, diagnosed as degenerative arthritis of the spine, and spondylosis with herniated discs, was not incurred in, or otherwise related to, the Veteran's military service, to include his participation in combat while fulfilling his military duties.  In this instance, the nexus element is not met.  Arthritis did not manifest during service or within one year of separation from service so presumptive service connection is not warranted.

Further, there is no competent evidence in the record to suggest that the Veteran's currently diagnosed degenerative arthritis and spondylosis with herniated discs was incurred in service and/or etiologically related to his military service.  As noted above, the July 2017 VA examiner opined that the Veteran's current low back disorder was less likely than not incurred in or caused by an in-service injury.  The examiner relied in part on Veteran relied on the Veteran's post-service treatment records which were negative for any complaints of, or treatment for, back problems prior to 1995.  The examiner further noted that following the Veteran's surgery and treatment for his back condition in 1995-1996, the post-service evidence of record was absent any complaints of low back symptoms until a few years prior.  Most significantly, the examiner explained that the Veteran's currently diagnosed mild degeneration in his back is age-related and typical for the Veteran's age.  In reaching this conclusion, the VA examiner relied on a physical examination of the Veteran, his review of the claims file, and his expertise and understanding of the relevant medical principles as they currently stood.   

To the extent the Veteran is claiming that his low back symptoms have been continuous since service, he is competent to do so.  However, his statements are not of significant probative value.  The evidence does not show that the Veteran sought treatment for his low back disorder immediately following his period of service or for many years thereafter.  Indeed, the earliest post-service medical evidence of record reflecting the Veteran's complaints of low back pain is the January 1996 private treatment report, nearly twenty-six years after his separation from service.  In addition, the Veteran first filed a claim for his low back disorder in August 2012, more than forty-two years after service.  Although the presence of symptoms is not the same thing as seeking treatment for symptoms, this long period of time without evidence of seeking treatment has a tendency to show that he did not have symptoms present continuously since service. In addition, statements made by the Veteran at his VA treatment visits are inconsistent with any recent assertions of continuing pain since service.  During the December 2012 VA treatment visit, the Veteran reported that his chronic low back pain started in 1995.  At the January 2013 VA treatment visit, the Veteran reported excellent pain relief following his status/post lumbar surgery in 1996 and added that it was only recently in the past few years that he had been experiencing low back symptoms.  Accordingly, to the degree that he now asserts having had continuous low back symptoms since jumping out of planes in service, such report is inconsistent with his previous statements and is not persuasive.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  Based on this evidentiary posture, the Board concludes that a nexus to service is not demonstrated based on the timing of symptoms.

Finally, the only competent evidence in the record that addresses the question of a possible nexus between the Veteran's low back and military service, namely the medical opinion by VA examiner in July 2017, is against the Veteran's claim.  This opinion was issued by a medical professional (who is competent to provide such an opinion), reflects familiarity with the entire record, and is accompanied by rationale referring to accurate factual data for support.  This medical opinion is the most probative evidence in this matter.  Consequently, service connection for a low back disorder is not warranted.  See 38 C.F.R. § 3.304.

While the Veteran is competent to describe lay discernible symptoms without any specialized knowledge or training (see Barr v. Nicholson, 21 Vet. App. 303, 309 (2007)), his own opinions regarding the diagnosis or etiology of such symptoms are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the diagnosis of lumbar spondylosis and degenerative arthritis of the spine and the etiology of such disabilities are medical questions beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for the low back disorder.  Accordingly, the appeal in this matter must be denied.




Heart Disorder

The Veteran contends that he developed a heart disorder as a result of his herbicide exposure in-service.  

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary.  38 U.S.C. § 1116 (f) (2012); 38 C.F.R. § 3.307 (a)(6)(iii) (2017).  In this case, the Veteran served in Vietnam within the above time period and is thus presumed to have been exposed to herbicide agents, such as those found in Agent Orange.  Under the current regulatory provisions, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, to include ischemic heart disease, shall be service connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309 (e) (2017).

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a heart disability.   Evidence must show that the Veteran currently has the disability for which benefits are being claimed in order to grant the benefits.  

Here, the greater weight of the evidence points to the Veteran not having any diagnosed heart disorder at any time from contemporaneous to when he filed his claim in August 2012 to the present.  Indeed, the service treatment records are absent any complaints of, or treatment for, the heart condition.  Review of these records reflects that the clinical evaluation of the heart, lungs and chest was shown to be normal at the February 1968 pre-induction examination. The remainder of the Veteran's service treatment records is absent any complaints of, or treatment for, heart problems.  In the January 1970 medical history report, the Veteran marked yes when asked if he had ever fainted.  However, at the June 1970 separation examination, the clinical evaluation of the Veteran's heart was shown to be normal, and the Veteran denied a history of dizziness or fainting spells, shortness of breath, pain or pressure in his chest, or palpitation or pounding heart in his medical history report.  

Private medical records issued by the Veteran's cardiologist, J.Y., M.D., reflect that he underwent an exercise stress test in March 1993, the results of which were negative for ischemia, chest pain or dizziness.  It was noted that the test results showed "exercise induced non sustained a flutter."  Subsequent treatment records dated from March 1993 to May 1999 reflected diagnoses of atrial arrhythmia and cardiac arrhythmia, for which the Veteran was prescribed with taking Digoxin and Lanoxin.  The treatment records also documented the Veteran's complaints of  recurrent exercise induced heart palpitations throughout the years.  However, as the years passed, the more recent treatment records dated from 1998 onward showed signs of improvement, as reflected by the fact that the Veteran denied symptoms of heart palpitations or chest pain during a majority of his visits.  During an August 2003 treatment visit, the Veteran indicated that he had not taken any medication for his heart condition for three months.  A May 2007 treatment report reflects that the Veteran presented for a physical examination, during which time he did not report any specific complaints.  It was noted that he was not prescribed with any medication at the time.  He denied experiencing any heart palpitations or chest pain, and was assessed as being healthy.  

The Veteran first filed his claim for service connection for a heart disorder in August 2012, and was afforded a VA examination in connection to his heart condition in July 2014.  During the examination, the Veteran provided his medical history and stated that he had been assessed with having heart palpitations in the 1990's, and had been prescribed with the medication Lanoxin to help treatment these symptoms.  He further stated that he stopped taking this medication on his own accord.  During the interview portion of the evaluation, the Veteran denied ever being hospitalized for his heart condition.  He also denied ever experiencing a myocardial infarction, pericardial adhesions, an infectious heart condition, a heart valve condition, congestive heart failure or symptoms of angina.  Physical examination of the heart was shown to be normal.  Upon reviewing the Veteran's records, the examiner noted that reports of the 2013 electrocardiogram and a 2009 chest x-ray were shown to be normal.  Based on his discussion with, as well as his evaluation of the Veteran, as well as his review of the treatment records, the VA examiner determined that the Veteran did not currently have, and had not ever been diagnosed with having, a heart condition.  

Report of the January 2015 cardiology consultation reflects that the Veteran was seen in December 2014 with complaints of heart palpitations.  It was noted that the Veteran had suffered from heart palpitations many years prior, but with a healthy lifestyle and exercise, he was able to come off the lanoxin which was prescribed to him by his private cardiologist.  At the January 2015 follow-up evaluation, the Veteran reported to be feeling well and stated that the palpitations were controlled with exercises.   The consultation report also reflects that the Veteran underwent a treadmill stress test in January 2015, the results of which were negative for inducible ischemia, and further reflected a normal heart rate and blood pressure response, with excellent functional capacity.  It was further noted that the Veteran had undergone an echocardiogram in August 2014, the results of which showed an ejection fraction of 55 percent, normal wall motion, and normal LA size.   The treatment provider noted that the Veteran had no cardiac history for follow-up on palpitations, and recommended continued exercises as a way to alleviate possible symptoms.  The Veteran himself reported that his palpitations had been relieved with daily exercise.  

A June 2015 Report of General Information reflects that the Veteran contacted the RO, at which time he was informed that his January 2015 stress test was normal.  

Pursuant to the June 2017 remand, the Veteran's claims file was referred to a VA examiner for a clarifying addendum opinion.  The examiner was asked to address whether the Veteran had any heart disorder during the appeal period.  In rendering any diagnoses of a heart disorder, the examiner was also asked to comment as to the significance of the private treatment records dated from 1996 to 2003 which reflected diagnoses of cardiac arrhythmia and atrial arrhythmia, as well as the prescribed medication the Veteran took for these disorders.  The examiner was also asked to address the VA treatment records dated in December 2014, January 2015 and January 2017 which reflected a history of palpitations, as well as a December 2012 VA addendum which reflected a diagnosis of a history of heart arrhythmia.  

In the July 2017 VA medical opinion, the VA examiner determined that it is less likely as not that the Veteran has had any heart disorder during the appeal period since August 2012.  In reaching this determination, the VA examiner relied on the earlier treatment records and examination reports which were negative for a diagnosis of a heart disorder.  In this regard, the examiner noted that the treatment records were absent any indication "that the Veteran has ischemic heart disease by treadmill stress testing nor by evaluation of his exercise status as witnessed by his METs."  The examiner also referenced the numerous private treatment records dated from February 1993 through 2003, which reflected assessments of arrhythmia and documented the Veteran's complaints of chest pain, but were negative for a diagnosis of heart disease.  According to the examiner, the Veteran continues to have a regular exercise program unhindered by any indication of heart disease or arrhythmia whatsoever.  

The examiner also acknowledged the private treatment records dated from 1993 to 2003 which reflected earlier diagnoses of cardiac/atrial arrhythmia, and further showed that the Veteran had been treated with Digoxin since 2003.  However, according to the examiner, any previous diagnosis of arrhythmia had since resolved given that the Veteran no longer took any medications for it.  In reaching this determination, the examiner again referenced the numerous treatment records issued by Dr. Y., and dated from 1993 through 2003, which reflected progressive improvement in the Veteran's symptoms throughout the years as he continued to incorporate exercise into his daily routine.  These records further showed that the Veteran stopped taking any medication for his arrhythmia by 2003 and was assessed as healthy by May 2007.  The examiner also referenced the VA treatment records which were negative for any diagnosis of ischemic heart disease, and specifically highlighted the January 2015 diagnostic tests and cardiac studies which were shown to be normal.  The examiner also addressed the treatment records referenced in the remand directives, but noted that clinical records dated in August 2013, October 2015, and June 2016 did not indicate any heart disease diagnosis.  The examiner also took note of the December 2012 VA addendum which stated that the Veteran had a "history of heart palpitations, was on lanoxin in the past, but not since 6-7 [years] ago, was discharged from the heart doctor (no longer needs to see cardiologist)."  In finding that the Veteran did not have ischemic heart disease, the examiner opined that the Veteran's conceded herbicide exposure during military service did not apply in this case.  In reaching this conclusion, the VA examiner not only relied on his medical expertise and his understanding of the medical principles as they stood, but he also took note of medical literature articles issued through the various websites which provided comprehensive definitions for ischemic heart disease, Digoxin, and heart palpitations.  

Based on a review of the post-service evidence of record, the Board finds that the evidence of record is absent for a current diagnosis of a heart disorder, to include ischemic heart disease.  The Board notes that the Veteran was informed of the importance of providing evidence showing a current disability.  In denying service connection for the claimed disability, the AOJ indicated that the evidence of record failed to show that a heart disorder had been clinically diagnosed for the period on appeal.  Although private treatment records dated from 1993 to 2003 reflected diagnoses of cardiac/atrial arrhythmia, this condition has since resolved and the last diagnosis of cardiac arrhythmia was in 2003, nearly nine years before the Veteran filed his claim for service connection.  Indeed, the evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Significantly, the diagnostic test findings are absent any indication of a heart disorder.  

Although the Veteran reports to have ongoing heart palpitations and dizziness, he has not reported, nor does the evidence reflect that these symptoms amount to functional impairment.  See Saunders v. Wilkie No. 17- 1466  2018 U.S. Court of Appeals for the Federal Circuit LEXIS (Fed. Cir. April 3, 2018) (which explains that in order to establish the presence of a disability, a veteran will need to show that his or her pain reaches the level of a functional impairment of earning capacity.)  In this regard, the Veteran has reported to experience heart palpitations when he exercises rigorously, but not on a day-to-day basis.  There is also no indication or evidence that his heart palpitations have impacted his ability to work and/or his earning capacity.  At the July 2014 VA examination, the Veteran stated that he used to work as a postal clerk and insurance adjuster, and he currently worked in insurance sales.  He did not report that his heart palpitations in any way affected his ability to conduct his occupational duties or his ability to conduct his daily activities.  Indeed, the records reflect a steady improvement in the Veteran's cardiac symptoms throughout the years given that he stopped taking medication for his heart palpitations by 2003 on his own accord, and was not currently taking any medication for his palpitations.  The record reflects that the Veteran reported improvement in his heart palpitations with exercise.  The July 2014 VA examiner also determined that the Veteran's heart condition did not impact his ability to work.   

The Board has considered the Veteran's assertions that he has a heart  disability due to his in-service herbicide exposure.  Although he is competent to report symptoms of palpitations and dizziness, the evidence does not establish that the Veteran has expertise in diagnosing a medical condition.  He is thus considered a non-expert, or a layperson, and he is not competent to diagnose a condition such as this where medical professionals have examined him but not found any evidence of a current heart disorder.  Further, the July 2014 and July 2017 VA examiners considered the Veteran's report of in-service and post-service symptoms in reaching their medical conclusions.  Consequently, in this case, lay assertions of medical diagnosis cannot constitute evidence upon which to grant a claim for service connection.  In light of the fact that the evidence does not reflect a current diagnosis of a heart disorder, the Veteran's contentions that he developed a heart disorder due to his conceded herbicide/dioxin exposure are not applicable in this claim.  

Because the competent evidence in the current appeal tends to show that the Veteran has not had any current heart disorder from contemporaneous to when he filed his claim to the present, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder. The benefit-of-the-doubt provisions do not apply. Service connection for a heart disorder is not warranted.

Hearing Loss

In the present appeal, the Veteran contends that he developed hearing loss as a result of his exposure to acoustic trauma while serving in the military.  

As an initial matter, the Board acknowledges that the Veteran is documented to have had acoustic trauma during his period of service (noise exposure while serving as a light weapons infantryman and combat-related noise exposure).  

Despite the foregoing, the Board notes that, for the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Pursuant to 38 C.F.R. § 4.85 (a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.

In short, specific medical testing is required to determine whether one has a hearing loss disability for VA purposes. Therefore, the Board finds that competent medical evidence is required to determine whether the Veteran has bilateral hearing loss.   Here a thorough review of the competent medical evidence does not reflect that the Veteran has a hearing loss disability in either the right or left ear as defined by VA regulations.  In this regard, the April 2009 VA audiological evaluation revealed pure tone thresholds in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
15
15
LEFT
10
15
15
20
15

The Veteran's speech recognition scores were shown to be 100 percent in both ears.  Based on the audiometric findings, the VA examiner diagnosed the Veteran with normal hearing thresholds from 250 to 8000 Hertz and normal middle ear function in the right and left ear.  

In the June 2017 decision, the Board remanded the Veteran's claim for service connection for hearing loss and requested that the AOJ obtain and associated with the claims file any outstanding VA medical records, including any VA audiological examinations, since February 2017 pertaining to the Veteran's bilateral hearing loss.  The remand instructions further indicated that if any newly associated evidence indicated the presence of a hearing loss disability in either ear for VA purposes, the Board should conduct any additional development deemed necessary to process the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Pursuant to the remand instructions, the Veteran's updated VA treatment records were retrieved and associated with the claims file.  In the July 2017 audiology report, the Veteran's audiologist observed that the Veteran reported a worsening in his left ear hearing.  Based on her evaluation of the Veteran, she determined that the conventional audiometry revealed normal hearing bilaterally from 250 to 8000 Hertz and the Veteran's word understanding was excellent bilaterally.  According to the audiologist, the audiometric findings provided no reason to suspect conductive or retrocochlear involvement.  In light of the fact that additional VA treatment records did not indicate the presence of hearing loss disability in either ear, the Board finds that additional development is not necessary with regard to this claim.  

The above evidence does not establish bilateral hearing loss to the extent recognized as a disability for VA purposes.  No other competent medical evaluation in accord with the requirements of 38 C.F.R. § 4.85 (a) which reflects that the Veteran has bilateral hearing loss as defined by 38 C.F.R. § 3.385 is otherwise of record, and neither the Veteran nor his representative has alluded to the existence of any other evidence establishing a current bilateral hearing loss disability.  Despite the Veteran's competent and credible reports of in-service noise exposure and symptoms associated with hearing impairment, the determination of whether hearing loss constitutes a disability for VA purposes is determined by a mechanical application of the definition found in 38 C.F.R. § 3.385 to audiometric (pure tone threshold and Maryland CNC) testing results.  The provisions of 38 C.F.R. § 3.385 do not authorize a finding of hearing loss disability when pure tone thresholds and/or speech recognition scores fail to meet the requirements of the regulation.  Hence, although the Veteran has reported complaints of hearing loss, the Board is bound by the testing results and has no discretion in this regard. 

Thus, where, as here, the evidence does not establish that the Veteran has a hearing loss disability for which service connection is sought, pursuant to the applicable regulation that defines the disability in terms of audiometric and speech recognition scores, there can be no valid claim for service connection.  In this regard, there is no competent medical evidence showing that he had a bilateral hearing loss disability upon which a grant of service connection can be based.  See Brammer v. Derwinski, 3 Vet. App. 223, 225. As such, service connection for bilateral hearing loss disability must be denied because the first criterion for an award of service connection-evidence of a current disability upon which to predicate such an award-has not been met. 

Accordingly, the Board finds that the claim of service connection for bilateral hearing loss disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in this instance.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a low back disorder is denied.  

Entitlement to service connection for a heart disorder is denied.  

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


